Exhibit 10.50
SUBSCRIPTION AGREEMENT
FOR SECURITIES
OF
ARTES MEDICAL, INC.
SEPTEMBER [___], 2008

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT
     THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is made and entered into as
of September [___], 2008, by and between Artes Medical, Inc., a Delaware
corporation (the “Company”), and the person or entity listed on the signature
page hereof (“Investor”).
RECITALS
     A. The Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act.
     B. Investor wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, that aggregate number of
(i) shares of common stock, par value $0.001 per share (“Common Stock”), of the
Company, set forth below Investor’s name on the signature page of this Agreement
(which aggregate amount for all investors in this offering (the “Offering”)
together shall be [                    ] shares of Common Stock and shall be
collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to 50% of the
number of Shares purchased by Investor (rounded up to the nearest whole share).
     C. The Company has engaged Empire Asset Management Company as its exclusive
placement agent (the “Placement Agent”) for the Offering on a “reasonable
efforts, no minimum” basis.
     D. In connection with the Offering, the Company will agree to provide
certain registration rights (the “Registration Rights”) as set forth in
Section 4 of this Agreement with respect to the Shares and Warrant Shares under
the Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.
     In consideration of the above recitals and the mutual covenants made
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and Investor hereby agree as
follows:
SECTION 1.
DEFINITIONS
     In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1:
     “Agreement” has the meaning set forth in the Preamble.

1



--------------------------------------------------------------------------------



 



     “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
     “Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.
     “Closing Date” means the Trading Day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all of
the conditions set forth in Section 6 hereof are satisfied, or such other date
as the parties may agree.
     “Common Stock” has the meaning set forth in the Recitals, and also includes
any securities into which the Common Stock may be hereafter reclassified or
changed.
     “Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
     “Company” has the meaning set forth in the Preamble.
     “Company Permits” has the meaning set forth in Section 3.2(i).
     “Default Event” has the meaning set forth in Section 4.5.
     “Dilutive Issuance” has the meaning set forth in Section 5.2(a).
     “Discussion Time” means the period commencing from the time that Investor
first received a term sheet or any other document from the Company or other
person setting forth the material terms of the transactions contemplated
hereunder until the date hereof.
     “Equity Securities” means (i) Common Stock and (ii) Common Stock
Equivalents.
     “Event Date” has the meaning set forth in Section 4.5.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     “Exempt Issuance” means (i) any Equity Securities issued or issuable
pursuant to options, warrants or other rights issued or issuable to employees,
officers or directors of, or consultants or advisors to the Company or any
subsidiary, pursuant to equity incentive plans or other employee benefit
arrangements; (ii) any Equity Securities issued or issuable pursuant to any
rights or agreements, options, warrants or convertible securities outstanding as
of the Closing Date; (iii) any Equity Securities issued or issuable for
consideration other than cash pursuant to a merger, consolidation, strategic
alliance, acquisition or similar business combination; (iv) any Equity
Securities issued or issuable in connection with any stock split, stock dividend
or recapitalization by the Company; (v) any Equity Securities issued or issuable
pursuant to any equipment loan or leasing arrangement, real property leasing
arrangement, or

2



--------------------------------------------------------------------------------



 



debt financing from a bank or similar financial or lending institution; (vi) any
Equity Securities issued or issuable in connection with strategic transactions
involving the Company and other entities, including joint ventures,
manufacturing, marketing or distribution arrangements or technology transfer or
development arrangements; and (vii) any Equity Securities issued or issuable to
the Placement Agent or its affiliates.
     “Holding Period” has the meaning set fort in Section 4.5.
     “Investor” has the meaning set forth in the Preamble.
     “Intellectual Property” means the Company’s and each of its Subsidiaries’
patents, patent applications, provisional patents, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, formulae, mask works, customer lists, internet domain names, know-how
and other intellectual property, including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems, procedures
or registrations or applications relating to the same.
     “Investment Summary” means the Investment Summary, dated September 17,
2008, with respect to the Offering.
     “Issuable Maximum” has the meaning set forth in Section 5.2(b).
     “Liens” means any mortgage, lien, title claim, assignment, encumbrance,
security interest, adverse claim, contract of sale, restriction on use or
transfer or other defect of title of any kind.
     “Material Adverse Effect” means a material adverse effect on (i) the
assets, liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under this Agreement;
provided, however, a “Material Adverse Effect” with respect to Company shall not
include any of the following or any combination of the following: (i) any event,
change, condition, effect or circumstance that results from or is attributable
to the announcement, pendency or consummation of this Agreement or the
transactions contemplated hereby; (ii) any change in the market price or trading
volume of Company’s common stock after the date hereof; or (iii) any event,
change, condition, effect or circumstance resulting primarily from changes in
general economic, regulatory or political conditions, conditions in the United
States or worldwide capital markets, any act of terrorism, or any outbreak or
continuation of hostilities or war, except to the extent that any such event,
change, condition, effect or circumstance has a disproportionately adverse
effect on Company as compared to other comparable businesses.
     “New Purchase Price” has the meaning set forth in Section 5.2(a).
     “Notice of Acceptance” has the meaning set forth in Section 5.1(d).
     “Offer” has the meaning set forth in Section 5.1(b).
     “Offer Notice” has the meaning set forth in Section 5.1(b).

3



--------------------------------------------------------------------------------



 



     “Offer Period” has the meaning set forth in Section 5.1(d).
     “Offered Securities” has the meaning set forth in Section 5.1(b).
     “Offering” has the meaning set forth in the Preamble.
     “Participation Right Period” has the meaning set forth in Section 5.1.
     “Permitted Transferee” has the meaning set forth in Section 7.3.
     “Placement Agent” has the meaning set forth in the Recitals.
     “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be the Nasdaq Global Market.
     “Purchase Price” means $[                    1] per share of Common Stock.
     “Refused Securities” has the meaning set forth in Section 5.1(e).
     “Registrable Securities” means all shares of Common Stock of the Company
issued to Investor under this Agreement, including all shares of Common Stock
issued to Investor upon exercise of the Warrants, excluding in all cases,
however, all Registrable Securities sold pursuant to Rule 144 and any shares of
capital stock issued or issuable from time to time (with any adjustments) in
replacement of, in exchange for or otherwise in respect of the Shares or the
Warrant Shares.
     “Registration Rights” has the meaning set forth in the Recitals.
     “Regulation D” has the meaning set forth in the Recitals.
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “Rule 145” means Rule 145 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “Schedule of Exceptions” has the meaning set forth in Section 3.2.
     “SEC Documents” means the Company’s annual report on Form 10-K (excluding
exhibits) for the fiscal year ended December 31, 2007, as filed with the SEC on
March 14, 2008, and the Amendment No. 1 to the Company’s annual report on Form
10-K/A for the fiscal year ended December 31, 2007 (excluding exhibits), as
filed with the SEC on April 22, 2008; and (ii)
 

1   Final Agreement shall include actual Purchase Price which shall be a 10%
discount to the average closing price of the Common Stock for the five Trading
Day period prior to the Closing.

4



--------------------------------------------------------------------------------



 



the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2008
(excluding exhibits), as filed with the SEC on August 11, 2008.
     “SEC Filings” means the SEC Documents, along with all other reports,
schedules, forms, statements and other documents that the Company is required to
file with the SEC pursuant to the reporting requirements of the Exchange Act.
     “Securities” means the Shares, Warrants and Warrant Shares.
     “Securities Act” has the meaning set forth in the Recitals.
     “Shares” has the meaning set forth in the Recitals.
     “Stockholder Approval” has the meaning set forth in Section 5.2(b).
     “Subscription Amount” means the aggregate amount to be paid for the Shares
and the Warrants purchased hereunder as indicated on Investor’s signature page
to this Agreement next to the heading “Aggregate Purchase Price (Subscription
Amount).”
     “Subsequent Placement” has the meaning set forth in Section 5.1(a).
     “Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.
     “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board),
or (ii) if the Common Stock is not listed on a Trading Market (other than the
OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided , that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
     “Violation” means (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to

5



--------------------------------------------------------------------------------



 



make the statements therein not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any federal or
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any federal or state securities law in connection with
the offering covered by such registration statement.
     “Warrants” has the meaning set forth in the Recitals.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
or otherwise pursuant to the Warrants.
SECTION 2.
PURCHASE AND SALE
     2.1 Purchase and Sale of Securities. Subject to the terms and conditions
hereof, the Company hereby agrees to issue and sell to Investor, and Investor
hereby agrees to purchase from the Company, at the Closing the number of Shares
equal to the quotient resulting from dividing (a) the Subscription Amount by
(b) the Purchase Price, rounded down to the nearest whole Share. In addition,
Investor shall receive a Warrant to acquire up to that number of additional
shares of Common Stock equal to 50% of the number of Shares purchased by
Investor (rounded up to the nearest whole share). The Warrants shall have an
exercise price equal to $[                    ]2 per Warrant Share.
     2.2 Closing. The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of the Company at 5870 Pacific Center
Boulevard, San Diego, California 92121 at 9:00 a.m., Pacific Time, on the
Closing Date or at such other locations or remotely by facsimile transmission or
other electronic means as the parties may mutually agree.
     2.3 Form of Payment. Unless otherwise agreed to by the Company and
Investor, on or prior to the Business Day immediately prior to the Closing Date,
Investor shall wire its Subscription Amount, in United States dollars and in
immediately available funds as follows:

     
Bank:
  Signature Bank
Address:
  261 Madison Avenue, New York, New York 10016
ABA #:
  [____]
Account Name:
  Signature Bank, as Escrow Agent to Artes Medical, Inc.

     2.4 Delivery. Unless otherwise agreed to by the Company and Investor, on
the Closing Date (a) the Company shall irrevocably instruct the Transfer Agent
to deliver to each Investor one or more stock certificates, free and clear of
all restrictive and other legends (except as expressly provided in Section 3
hereof), evidencing the number of Shares Investor is purchasing as is set forth
on Investor’s signature page to this Agreement next to the heading “Number of
Shares to be Acquired,” within three (3) Business Days after the Closing and
(b) the Company shall issue to Investor a Warrant pursuant to which Investor
shall have the right to
 

2   Final Agreement shall include actual exercise price which shall be equal to
the consolidated closing bid price of the Common Stock on the Nasdaq Global
Market immediately preceding the Closing.

6



--------------------------------------------------------------------------------



 



acquire such number of Warrant Shares as is set forth on Investor’s signature
page to this Agreement next to the heading “Warrants Issued,” duly executed on
behalf of the Company and registered in the name of Investor.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of Investor. Investor represents and
warrants to the Company that:
          (a) Authorization. This Agreement constitutes the valid and legally
binding obligation of Investor, enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally and equitable remedies,
and except as indemnity provisions in the enforcement of Section 4 of this
Agreement (relating to the Registration Rights) may be limited by law, and
Investor has full legal capacity, power and authority to enter into and be bound
by this Agreement.
          (b) Purchase for Own Account for Investment. Investor is purchasing
the Securities for investment purposes only and not with a view to, or for sale
in connection with, a distribution of the Securities within the meaning of the
Securities Act. Investor has no present intention of distributing any of such
Securities in violation of the Securities Act or any applicable state securities
law and has no arrangement or understanding with any other persons regarding the
distribution of such Securities (this representation and warranty not limiting
Investor’s right to sell the Securities pursuant to a registration statement or
otherwise in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law. Investor
is acquiring the Securities hereunder in the ordinary course of its business.
Investor does not have any agreement or understanding, directly or indirectly,
with any person to distribute any of the Securities.
          (c) Access to Information. Investor has had an opportunity to ask
questions of the Company’s representatives concerning the Company, its present
and prospective business, assets, liabilities and financial condition that
Investor reasonably considers important in making the decision to purchase the
Securities. Neither such information nor any other investigation conducted by
Investor or any of its representatives shall modify, amend or otherwise affect
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement. Investor acknowledges that it has received and
reviewed the Investment Summary. Investor acknowledges receipt of copies of the
SEC Documents.
          (d) Understanding of Risks. Investor is fully aware of: (i) the highly
speculative nature of the investment in the Securities; (ii) the financial
hazards involved; (iii) the lack of liquidity of the Securities and the
restrictions on the transferability of the Securities (e.g., that Investor may
not be able to sell or dispose of the Securities); (iv) the tax consequences of
investment in the Securities and (v) the risks described in the Investment
Summary, as well as in the SEC Documents, under the heading “Risk Factors.”

7



--------------------------------------------------------------------------------



 



          (e) Investor’s Qualifications. Investor is an “accredited” investor as
defined under Rule 501 of Regulation D promulgated under the Securities Act.
Investor acknowledges that the purchase of the Securities is a speculative
investment and that it can bear the economic risk and complete loss of its
investment in the Securities and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.
          (f) Compliance with Securities Laws. Investor understands and
acknowledges that, in reliance upon the representations and warranties made by
Investor herein, the sale of the Securities to Investor will not be registered
with the SEC under the Securities Act or qualified under any state securities
laws, but instead are being issued under an exemption or exemptions from the
registration and qualification requirements of the Securities Act or applicable
state securities laws which impose certain restrictions on Investor’s ability to
transfer the Securities.
          (g) Restrictions on Transfer. Investor understands that Investor may
not transfer any of the Securities unless such Securities are registered under
the Securities Act unless, in the reasonable opinion of counsel to the Company,
exemptions from such registration and qualification requirements are available.
Investor understands that only the Company may file a registration statement
with the SEC. Investor has also been advised that exemptions from registration
and qualification may not be available or may not permit Investor to transfer
all or any of the Securities in the amounts or at the times proposed by
Investor.
          (h) Rule 144. In addition, Investor has been advised that Rule 144,
which permits certain limited sales of unregistered securities, is not presently
available with respect to the Shares and the Warrants, and, if issued, the
Warrant Shares, solely due to the holding periods required thereunder and, in
any event, requires that the Shares and the Warrants, and, if issued, the
Warrant Shares, be held for a minimum of six months, and in certain cases one
year, after they have been purchased and paid for (within the meaning of
Rule 144), before they may be resold under Rule 144. Investor understands that
Rule 144 may indefinitely restrict transfer of the Shares and the Warrants, and,
if issued, the Warrant Shares, if Investor is an “affiliate” of the Company and
“current public information” about the Company (as defined in Rule 144) is not
publicly available.
          (i) Legends and Stop-Transfer Orders. Investor understands that
certificates or other instruments representing any of the Securities acquired by
Investor may bear legends substantially similar to the following, in addition to
any other legends required by federal or state laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE

8



--------------------------------------------------------------------------------



 



AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT.
     In order to ensure and enforce compliance with the restrictions imposed by
applicable law and those referred to in the foregoing legend, or elsewhere
herein, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, with respect to any certificate or other instrument
representing the Securities, or if the Company transfers its own securities, it
may make appropriate notations to the same effect in the Company’s records. Any
legend endorsed on a certificate pursuant to this subsection (i) and the related
stop transfer instructions with respect to such securities shall be removed, and
the Company shall issue a certificate without such legend to the holder thereof,
if such securities are registered under the Securities Act and a prospectus
meeting the requirements of Section 10 of the Securities Act is available, if
such legend may be properly removed under the terms of Rule 144 promulgated
under the Securities Act or if such holder provides the Company with an opinion
of counsel for such holder, reasonably satisfactory to legal counsel for the
Company, to the effect that a sale, transfer or assignment of such securities
may be made without registration.
          (j) No General Solicitation. Investor did not learn of the investment
in the Securities as a result of any public advertising or general solicitation.
          (k) Brokers and Finders. Investor has not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents. Investor acknowledges that it
is aware that the Company will be required to pay compensation to the Placement
Agent as described in the Schedule of Exceptions.
     3.2 Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor that, except as set forth in this Section,
or on the Schedule of Exceptions attached hereto as Exhibit B (the “Schedule of
Exceptions”), with any disclosure thereon being deemed disclosure for all
purposes and all relevant subsections hereof, which exceptions will be deemed to
be representations and warranties as if made hereunder:
          (a) Organization and Good Standing. The Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable). The Company has all necessary corporate power and authority to
own, lease, use and operate its properties and to carry on its business as now
being conducted and presently proposed to be conducted. All Subsidiaries are set
forth on Schedule 3.2(a). The Company and each of its Subsidiaries is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which its ownership or leasing of assets, or the conduct of
its business, makes such qualification

9



--------------------------------------------------------------------------------



 



necessary, except where the failure to be so qualified or in good standing could
not reasonably be expected to have a Material Adverse Effect.
          (b) Requisite Power and Authorization. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, to issue
the Shares and the Warrants and to carry out the provisions of this Agreement.
All corporate action on the part of the Company required for the lawful
execution and delivery of this Agreement, issuance and delivery of the Shares
and the Warrants and the performance by the Company of its obligations hereunder
has been taken. Upon execution and delivery, this Agreement constitutes valid
and binding obligations of the Company enforceable in accordance with their
respective terms, except as enforcement may be limited by insolvency and similar
laws affecting the enforcement of creditors’ rights generally and equitable
remedies, and except as the indemnity provisions of Section 4 of this Agreement
(relating to registration rights) may be limited by law. The Shares, when issued
in compliance with the provisions of this Agreement, and the Warrant Shares, if
issued, when issued in compliance with the provisions of the Warrants, will be
duly authorized and validly issued, fully paid, non-assessable, subject to no
lien, claim or encumbrance and issued in compliance with federal securities laws
and applicable state securities laws. No stockholder of the Company or other
person has any preemptive, anti-dilution, “poison-pill” or similar right with
respect to the Shares and the Warrants and, if issued, the Warrant Shares. The
Company has reserved such number of shares of its Common Stock necessary for
issuance of the Shares and the Warrant Shares.
          (c) SEC Documents. The Company has furnished the SEC Documents to
Investor with the Investment Summary. The Company has filed all of its SEC
Filings for the two year period preceding the date hereof. As of their
respective filing dates, or such later date on which such reports were amended,
the SEC Filings complied in all material respects with the requirements of the
Exchange Act. The SEC Filings as of their respective dates, or such later date
on which such reports were amended, when issued did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The financial
statements included in the SEC Filings comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto. Except as may be indicated in
the notes to the financial statements included in the SEC Filings or, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC, such
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied and fairly present the consolidated
financial position of the Company and any subsidiaries at the dates thereof and
the consolidated results of their operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
recurring adjustments). The shares of Common Stock are currently listed on the
Nasdaq Global Market. The Company has not received notice (written or oral) from
Nasdaq to the effect that the Company is not in compliance with the continued
listing and maintenance requirements of such Trading Market.
          (d) Capital Stock. The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock, par value of $0.001 per share,
and 10,000,000 shares of Preferred Stock, par value of $0.001 per share. As of
September 15, 2008, there were

10



--------------------------------------------------------------------------------



 



16,514,163 shares of Common Stock issued and outstanding and there was no issued
and outstanding Preferred Stock. All outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and non-assessable.
As of September 15, 2008, none of the authorized Common Stock is reserved for
issuance, other than (a) 3,145,099 shares of Common Stock reserved for future
issuance pursuant to options granted and outstanding under the Company’s stock
option plans, (b) 1,930,451 shares of Common Stock reserved for future issuance
pursuant to options and awards which may be granted under the Company’s stock
option plans, and (c) 3,580,603 shares of Common Stock reserved for future
issuance pursuant to outstanding warrants. Except as set forth above, the
Company has no outstanding securities convertible into or exchangeable for
Common Stock and no contracts, rights, options or warrants to purchase or
otherwise acquire Common Stock or securities convertible into or exchangeable
for Common Stock.
          (e) No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance and reservation
for issuance of the Warrant Shares) will not: (i) conflict with or result in a
violation of any provision of the Company’s certificate of incorporation or
bylaws or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except for any violations that could not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is in default (and no event has occurred which with
notice or lapse of time or both could put the Company or any of its Subsidiaries
in default) under, and, to the knowledge of the Company, neither the Company nor
any of its Subsidiaries has taken any action or failed to take any action that
would give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound or affected, except for possible
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Neither the Company nor its Subsidiaries is
in violation of any law, rule ordinance or regulation of any governmental
entity, except for possible violations which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
required under federal securities laws and any applicable state securities laws,
rules or regulations, by the terms of this Agreement, or by any applicable
Trading Market, the Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency, regulatory agency, self regulatory organization or stock market or any
third party in order for it to execute, deliver or perform any of its
obligations under this Agreement or the Warrants in accordance with the terms
hereof or thereof or to issue and sell the Shares and Warrants in accordance
with the terms

11



--------------------------------------------------------------------------------



 



hereof and to issue the Warrant Shares upon exercise of the Warrants in
accordance with the terms thereof.
          (f) No Material Adverse Change. Since the date of the latest financial
statements included in the SEC Documents, except as set forth in the SEC
Documents or the Schedule of Exceptions, there has not been:
               (i) any changes in the assets, liabilities, financial condition,
prospects or operations of the Company from that reflected in the financial
statements except changes in the ordinary course of business which have not
been, either in any individual case or in the aggregate, materially adverse to
the Company and its subsidiaries taken as a whole;
               (ii) any material change, except in the ordinary course of
business, in the contingent obligations of the Company whether by way of
guarantee, endorsement, indemnity, warranty or otherwise; or
               (iii) any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the properties or business of the
Company.
          (g) Litigation. Except as described in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending, or, to the Company’s knowledge, threatened or contemplated, against the
Company or any of its Subsidiaries, or against any officer, director or employee
of the Company or any such Subsidiary in connection with such person’s
employment therewith that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries is a party to or subject to the provisions of, any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which could reasonably be expected to have a Material Adverse
Effect.
          (h) Intellectual Property The Company owns valid title, free and clear
of any Liens, or possesses the requisite valid and current licenses or rights,
free and clear of any Liens, to use all Intellectual Property in connection with
the conduct its business as now operated (and, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future). There is no
claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future). To the best
of the Company’s knowledge, the Company’s or its Subsidiaries’ current and
intended products, services and processes do not infringe on any Intellectual
Property or other rights held by any person, and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company has not received any notice of infringement of, or conflict with, the
asserted rights of others with respect to the Intellectual Property. The Company
and each of its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of their Intellectual Property.

12



--------------------------------------------------------------------------------



 



          (i) Permits; Compliance. The Company and each of its Subsidiaries is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
issued by the appropriate federal, state local or foreign regulatory authorities
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted, except where the failure to possess such
franchises, grants, authorization, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals or orders could not reasonably be
expected to have a Material Adverse Effect (collectively, the “Company
Permits”), and there is no action pending or, to the knowledge of the Company,
threatened regarding suspension or cancellation of any of the Company Permits.
Neither the Company nor any of its Subsidiaries is in conflict with, or in
default or violation of, any of the Company Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
          (j) Certain Transactions. Except as set forth in the SEC Filings, to
the knowledge of the Company there are no loans, leases, royalty agreements or
other transactions between: (i) the Company or any of its Subsidiaries or any of
their respective customers or suppliers, and (ii) any officer, employee,
consultant or director of the Company or any person owning five percent (5%) or
more of the capital stock of the Company or five percent (5%) or more of the
ownership interests of the Company or any of its Subsidiaries or any member of
the immediate family of such officer, employee, consultant, director,
stockholder or owner or any corporation or other entity controlled by such
officer, employee, consultant, director, stockholder or owner, or a member of
the immediate family of such officer, employee, consultant, director,
stockholder or owner.
          (k) No General Solicitation. Assuming the accuracy of Investor’s
representations and warranties set forth in Section 3.1, to the knowledge of the
Company neither the Company nor any person participating on the Company’s behalf
in the transactions contemplated hereby has conducted any “general
solicitation,” as such term is defined in Regulation D.
          (l) No Integrated Offering. Assuming the accuracy of Investor’s
representations and warranties set forth in Section 3.1, to the knowledge of the
Company neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Securities to Investor or that would cause this Offering to be integrated with
any prior offering by the Company for purposes of any stockholder approval
provisions applicable to the Company or its securities.
          (m) No Brokers. Except as set forth in Schedule 3.2(m), no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
the Transaction Documents. To the knowledge of the Company, Investor shall have
no obligation with respect to any fees or with respect to any

13



--------------------------------------------------------------------------------



 



claims made by or on behalf of other persons for fees of a type contemplated
herein that may be due in connection with the transactions contemplated by the
Transaction Documents.
          (n) Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.
          (o) FCPA Matters. Neither the Company, nor any of its Subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other person acting on behalf of the Company or any Subsidiary has, in the
course of his or her actions for, or on behalf of, the Company: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic governmental or private official or
person.
          (p) Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Placement Agent promptly after such filing. The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to be taken on or prior to the Closing Date to qualify
the Securities for sale to Investor in the applicable closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Placement Agent on or prior
to the Closing Date.
SECTION 4.
REGISTRATION RIGHTS
     4.1 Company Registration. If (but without any obligation to do so) the
Company proposes to register any of its stock or other securities under the
Securities Act, whether for its own account or for the account of another
stockholder (other than a registration relating solely to the sale of securities
to participants in a Company stock plan for employees, consultants or directors
on Form S-8, a registration relating to a corporate reorganization or other
transaction under Rule 145, the Company shall, at such time, promptly give
Investor written notice of such registration. Upon the written request of
Investor given within twenty (20) days after mailing of such notice by the
Company in accordance with Section 9(f), the Company shall, subject to the
provisions of this Section 4, use commercially reasonable efforts to cause to be
registered under the Securities Act all of the Registrable Securities that
Investor has requested to be registered.
          (a) The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 4 prior to the effectiveness of
such registration whether or not Investor has elected to include securities in
such registration.
          (b) In connection with any offering involving an underwriting of
shares of the Company’s capital stock, the Company shall not be required under
this Section 4 to include any of Investor’s securities in such underwriting
unless they accept the terms of the underwriting as

14



--------------------------------------------------------------------------------



 



agreed upon between the Company and the underwriters selected by it and enter
into an underwriting agreement in customary form with an underwriter or
underwriters selected by the Company, and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by the Company. If the total amount of securities, including
Registrable Securities, requested by stockholders of the Company to be included
in such offering exceeds the amount of securities sold other than by the Company
that the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
that the underwriters determine in their sole discretion will not jeopardize the
success of the offering (the securities so included to be allocated first, to
the Company, and second, pro rata among the selling stockholders of the Company
according to the total amount of securities held by such selling stockholders
entitled to be included therein pursuant to registration rights held by such
selling stockholders or in such other proportions as shall mutually be agreed to
by such selling stockholders). For purposes of the preceding parenthetical
concerning apportionment, for any selling stockholder that is a partnership or
corporation, the partners, retired partners and stockholders of such selling
stockholder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling stockholder,” and any pro rata reduction with
respect to such “selling stockholder” shall be based upon the aggregate amount
of Registrable Securities owned by all such related entities and individuals.
     4.2 Furnish Information. It will be a condition precedent to the
obligations of the Company to take any action pursuant to Section 4.1 hereof
that Investor will furnish to the Company such information regarding themselves,
the Registrable Securities held by them, and the intended method of disposition
of such securities as will be required to effect the registration of their
Registrable Securities. Investor covenants that it will promptly notify the
Company of any changes in the information set forth in the registration
statement regarding Investor or Investor’s “Plan of Distribution.”
     4.3 Indemnification. In the event any Registrable Securities are included
in a registration statement under Section 4.1 hereof:
          (a) To the extent permitted by law, the Company will indemnify and
hold harmless Investor, the partners, stockholders, officers and directors of
Investor, any underwriter (as defined in the Securities Act) for Investor and
each person, if any, who controls Investor or underwriter within the meaning of
the Securities Act or the Exchange Act against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon a Violation, and the Company will reimburse Investor,
partner, stockholder, officer or director, underwriter or controlling person for
any legal or other expenses reasonably incurred by them, as incurred, in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided however, that the indemnity agreement contained in
this Section 4.3(a) will not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent will not be unreasonably

15



--------------------------------------------------------------------------------



 



withheld), nor will the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by Investor or partner, stockholder, officer, director, underwriter
or controlling person of Investor.
          (b) To the extent permitted by law, Investor will indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter and any other investor
purchasing shares of Common Stock and warrants to purchase shares of Common
Stock at the Closing that is selling securities under such registration
statement or any of such other investor’s partners, directors, officers,
stockholders or any person who controls such investor within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such investor, partner or
director, officer, stockholder or controlling person of such other investor may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation that arises solely
as a result of written information furnished by Investor expressly for use in
connection with such registration; and Investor will reimburse any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other investor, partner, officer, director,
stockholder or controlling person of such other investor in connection with
investigating or defending any such loss, claim, damage, liability or action:
provided, however, that the indemnity agreement contained in this Section 4.3(b)
will not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of
Investor, which consent will not be unreasonably withheld; and provided further,
that the total amounts payable in indemnity by Investor under this
Section 4.3(b) in respect of any Violation will not exceed the aggregate
proceeds received by Investor upon the sale of the Registrable Securities.
          (c) Promptly after receipt by an indemnified party under this
Section 4.3 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 4.3, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party will have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party will
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if (i) representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding or (ii) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the indemnified party. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action will relieve such indemnifying party of
liability, but only to

16



--------------------------------------------------------------------------------



 



the extent that the failure to give notice shall materially adversely affect the
indemnifying party in the defense of such claim.
          (d) If the indemnification provided for in Sections 4.3(a) or 4.3(b)
hereof shall be unavailable to hold harmless an indemnified party in respect of
any liability under the Securities Act, then, and in each such case, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statement or omission that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided that in no event
shall any contribution under this subsection (v) by Investor exceed the dollar
amount of the proceeds (net of all expenses paid by such holder in connection
with any claim relating to this Section 4.3) received by it upon the sale of the
Registrable Securities giving rise to such contribution. No person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
that was not guilty of such fraudulent misrepresentation.
          (e) The obligations of the Company and Investor under this Section 4.3
will survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.
     4.4 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC which may at any time permit the sale
of the Registrable Securities to the public without registration, while a public
market exists for the Common Stock of the Company, the Company will:
          (a) Make and keep public information available, as those terms are
understood and defined in Rule 144, at all times while Registrable Securities
are outstanding;
          (b) Use its best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time it is subject to such reporting requirements); and
          (c) So long as Investor owns any Registrable Securities, furnish to
Investor forthwith upon request a written statement by Investor to the Company
as to its compliance with the reporting requirements of Rule 144, and of the
Securities Act and the Exchange Act (at any time it is subject to the reporting
requirements of the Exchange Act), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company as
Investor may reasonably request in availing itself of any rule or regulation of
the SEC allowing Investor to sell any such securities without registration (at
any time the Company is subject to the reporting requirements of the Exchange
Act).

17



--------------------------------------------------------------------------------



 



     4.5 Expenses. All fees and expenses incident to the performance of or
compliance with this Section 4 by the Company shall be borne by the Company
whether or not any Registrable Securities are sold by Investor pursuant to a
registration statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws, (ii) printing expenses, (iii) messenger, telephone and delivery
expenses, and (iv) fees and disbursements of counsel and independent public
accountants for the Company, (v) fees and disbursements of one counsel to
Investors not to exceed $5,000 and (vi) filing fees and counsel fees of the
Placement Agent (counsel fees not to exceed $5,000) if a determination is made
that a NASD Rule 2710 filing is required to be made with respect to such
registration statement.
     4.6 Default Event. If at any time during the period beginning on the six
month anniversary of the Closing Date and ending on such date that all
Registrable Securities held by Investor may be resold under Rule 144(b)(1)(i)
without the requirements of paragraph (c)(1) of Rule 144 applying to such sale
or otherwise without restriction or limitation pursuant to Rule 144 (the
“Holding Period”), if the Company shall fail for any reason to satisfy the
current public information requirements under Rule 144(c) (a “Default Event”)
causing Investor to be unable to utilize Rule 144 for resales of Registrable
Securities for a period of ten (10) consecutive calendar days (the date on which
such 10-day period is exceeded being referred to as an “Event Date”), then the
Company shall pay to Investor an amount in cash, as partial liquidated damages
and not as a penalty, equal to two percent (2.0%) of the aggregated Purchase
Price paid by Investor pursuant to this Agreement (and cash exercise price
actually paid by Investor with respect to Warrants) for any Registrable
Securities then held by Investor for each thirty (30) calendar day period
following the applicable Event Date (prorated for any period of less than thirty
calendar days) until the applicable Default Event is cured; provided, that the
Company shall not incur liquidated damages under this Section 4.6 if such
Default Event occurs after the expiration of the Holding Period; provided,
further, that notwithstanding anything to the contrary in this Agreement, the
Company shall not incur liquidated damages under this Section 4.6 in excess of
eight percent (8%) of the aggregate Purchase Price paid by Investor pursuant to
this Agreement for any Shares then held by Investor. Payments of such amounts
pursuant to this Section 4.6 shall be made in immediately available funds within
five (5) business days after the end of each period that gives rise to such
obligation, provided that if any such period extends for more than thirty
(30) days payments shall be made at the end of each thirty-day period.
SECTION 5.
OTHER AGREEMENTS
     5.1 Participation in Future Financings.
          (a) Until the sixth (6) month anniversary of the Closing Date, the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of any of its Equity Securities (any such offer,
sale, grant or disposition being referred to as a “Subsequent Placement”),
unless the Company shall have first complied with this Section 5.1.

18



--------------------------------------------------------------------------------



 



          (b) The Company shall deliver to Investor a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (i) identify and describe the Offered
Securities, (ii) describe the price and other material terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, and (iii) offer to issue and sell to
or exchange with Investor up to Investor’s pro rata percentage of the Offered
Securities.
          (c) For purposes of this Section 5.1, Investor’s pro rata percentage
is equal to the ratio of (i) the number of shares of the Company’s Common Stock
(including all shares of Common Stock issuable or issued upon exercise of
outstanding warrants or options) held by Investor immediately prior to the
issuance of the Offered Securities to (ii) the total number of outstanding
shares of Common Stock (including all shares of Common Stock issued or issuable
upon conversion of all convertible securities of the Company or upon the
exercise of any outstanding warrants or options to purchase Company securities)
immediately prior to the issuance of the Offered Securities.
          (d) To accept an Offer, in whole or in part, Investor must deliver a
written notice to the Company prior to the end of the tenth (10th) Trading Day
after Investor’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion of Investor’s pro rata percentage that Investor elects to purchase
(the “Notice of Acceptance”).
          (e) The Company shall have twenty (20) Trading Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by Investor (the “Refused Securities”), but only upon terms and
conditions that are not more favorable to the acquiring person or persons or
less favorable to the Company than those set forth in the Offer Notice.
          (f) Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, Investor shall acquire from the Company, and
the Company shall issue to Investor, the number or amount of Offered Securities
specified in the Notices of Acceptance upon the terms and conditions specified
in the Offer. The purchase by Investor of any Offered Securities is subject in
all cases to the preparation, execution and delivery by the Company and Investor
of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to Investor and its counsel and compliance
with applicable federal and state securities laws.
          (g) The restrictions contained in this Section 5.1 shall not apply in
connection with any Exempt Issuance.

19



--------------------------------------------------------------------------------



 



     5.2 Anti-Dilution Adjustment.
          (a) In the event that prior to the one year anniversary of the Closing
Date the Company shall complete one or more Subsequent Placements at an
effective price per share less than the Purchase Price (such lower price, the
“New Purchase Price” and such issuances collectively, a “Dilutive Issuance”), as
adjusted hereunder (if the holder of the Equity Securities so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which is issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share which is less than the Purchase Price, such issuance shall be deemed
to have occurred for less than the Purchase Price on such date of the Dilutive
Issuance), then the Purchase Price shall be deemed to be equal to the New
Purchase Price and the Company shall issue to Investor without receipt of
additional consideration from Investor an additional number of shares of Common
Stock equal to (i) such number of shares determined by dividing the aggregate
Purchase Price paid by Investor by the New Purchase Price, less (ii) the number
of Shares previously issued to Investor. Notwithstanding the foregoing, no
adjustments shall be made, paid or issued under this Section 5.2 in respect of
Exempt Issuances.
          (b) Notwithstanding anything to the contrary in Section 5.2(a), if the
Company has not obtained Stockholder Approval (as defined below), then the
Company may not issue as a result of the adjustment of the Purchase Price in
connection with a Dilutive Issuance a number of shares of Common Stock, which,
when aggregated with any shares of Common Stock issued in the Offering pursuant
to the Subscription Agreements, would exceed 19.99% of the number of shares of
Common Stock outstanding on the Trading Day immediately preceding the Closing
Date (such number of shares, the “Issuable Maximum”). If on any adjustment of
the Purchase Price in connection with a Dilutive Issuance, the number of shares
of Common Stock issuable to Investor would exceed the Issuable Maximum and the
Company shall not have previously obtained the vote of stockholders to approve
the issuance of shares of Common Stock in excess of the Issuable Maximum (the
“Stockholder Approval”), then the Company shall issue to Investor such number of
shares of Common Stock equal to such Investor’s pro-portion of the Issuable
Maximum and, with respect to the remainder of the aggregate number of shares of
Common Stock issuable upon the adjustment of the Purchase Price in connection
with a Dilutive Issuance, the Company shall be prohibited from issuing such
shares of Common Stock until and unless Stockholder Approval has been obtained.
     5.3 Short Sales and Confidentiality After The Date Hereof. Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any short sales of shares of Common Stock
during the period after the Discussion Time and ending at the time that the
transactions contemplated by this Agreement are first publicly disclosed by the
Company. Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, Investor
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Investor understands and acknowledges that the SEC currently takes the position
that coverage of short sales of shares of Common Stock “against the box” prior
to the effective date of a registration statement with respect to the Securities
is a

20



--------------------------------------------------------------------------------



 



violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance.
SECTION 6.
CONDITIONS PRECEDENT TO CLOSING
     6.1 Conditions to Obligations of Investor. The obligation of Investor to
purchase the Shares and the Warrants at the Closing is subject to the
fulfillment on or prior to the Closing Date of the following conditions, any of
which may be waived by Investor:
          (a) Representations and Warranties Correct; Performance of
Obligations. The representations and warranties made by the Company contained
herein shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the Closing Date, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date, and the Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
herein required to be performed, satisfied or complied with by it at or prior to
the Closing.
          (b) Consents and Waivers. The Company shall have obtained any and all
consents (including all governmental or regulatory consents, approvals or
authorizations required in connection with the valid execution and delivery of
this Agreement), permits and waivers necessary or appropriate for consummation
of the transactions contemplated by this Agreement.
          (c) Judgments. No judgment, writ, order, injunction, award or decree
of or by any court, or judge, justice or magistrate, including any bankruptcy
court or judge, or any order of or by any governmental authority, shall have
been issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the
transactions contemplated in this Agreement.
          (d) Stop Orders. No stop order or suspension of trading shall have
been imposed by the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.
          (e) CEO/CFO Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections (a), (b), (c) and
(d) above.
          (f) Secretary Certificate. The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, certifying the
current versions of the Articles of Incorporation and Bylaws of the

21



--------------------------------------------------------------------------------



 



Company and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.
          (g) Opinion of Company’s Counsel. Investor shall have received from
DLA Piper LLP (US), counsel to the Company, an opinion dated the Closing Date
and in substantially the form attached hereto as Exhibit C.
     6.2 Conditions to Obligations of the Company. The obligation of the Company
to sell and issue the Shares and the Warrants to Investor at the Closing is
subject to the fulfillment on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
          (a) Representations and Warranties; Performance of Obligations. The
representations and warranties made by Investor contained herein shall be true
and correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date, and Investor shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions herein required to be
performed, satisfied or complied with by it at or prior to the Closing.
          (b) Consents and Waivers. The Company shall have obtained any and all
consents (including all governmental or regulatory consents, approvals or
authorizations required in connection with the valid execution and delivery of
this Agreement), permits and waivers necessary or appropriate for consummation
of the transactions contemplated by this Agreement.
          (c) Payment of Purchase Price. Investor shall have wired its
Subscription Amount, in United States dollars and in immediately available
funds, to Signature Bank in accordance with Section 2.3.
SECTION 7.
MISCELLANEOUS
     7.1 Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts made among residents of, and wholly to be performed within, the State
of New York, without regard to principles of conflict of laws or choice of laws.
The parties hereto irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, or, if
jurisdiction in such court is lacking, the Supreme Court of the State of New
York, New York County, in respect of any dispute or matter arising out of or
connected with this Agreement.
     7.2 Further Instruments. From time to time, each party hereto will execute
and deliver such instruments and documents as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

22



--------------------------------------------------------------------------------



 



     7.3 Successors; No Other Beneficiaries. This Agreement will be binding upon
and will inure to the benefit of the executors, administrators, legal
representatives, heirs, successors, and assigns of the parties hereto; provided,
however, that (i) rights of Investor hereunder may be transferred only in
connection with (and to the transferee of) Common Stock of the Company purchased
by Investor hereunder, but the Company may prohibit such transfer of rights if
the transfer to a particular transferee would not, in the good faith judgment of
the Company’s Board of Directors, be in the Company’s best interests, and
(ii) any transferee of any shares of stock of the Company affected by this
Agreement to whom rights are so transferred (a “Permitted Transferee”) will be
required, as a condition precedent to acquiring such shares, to agree in writing
to be bound by all the terms and conditions of this Agreement applicable to such
Permitted Transferee’s transferor, and (iii) upon and after such transfer the
Permitted Transferee will be deemed to be an Investor for purposes of this
Agreement. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
     7.4 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Agreement will be
effective following the parties signatory hereto upon such counterpart signature
by all initial parties hereto. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ”.pdf” signature page were an original thereof.
     7.5 Entire Agreement. This Agreement, including and incorporating the
Schedule of Exceptions and all Exhibits attached hereto and referred to herein,
constitutes and contains the entire agreement and understanding of the parties
regarding the subject matter of this Agreement and supersedes in its entirety
any and all prior negotiations, correspondence, understandings and agreements
among the parties respecting the subject matter hereof.
     7.6 Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be addressed to the Senior Vice
President and Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Investor shall be addressed to
Investor at the address indicated on the signature page hereto or to such other
address as such party may designate in writing from time to time to the Company.
Unless otherwise provided, notice required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed given under this Agreement on the earliest of (i) the date
of personal delivery, or (ii) the date of delivery by facsimile, or (iii) the
business day after deposit with a nationally-recognized courier or overnight
service, including Federal Express or Express Mail, for United States deliveries
or three (3) business days after such deposit for deliveries outside of the
United States, or (iv) three (3) business days after deposit in the United
States mail by registered or certified mail for United States deliveries. All
notices not delivered personally or by facsimile will be sent with postage and
other charges prepaid and properly addressed to the party to be notified at the
address set forth on the signature page, or at such other address as such party
may designate by ten (10)

23



--------------------------------------------------------------------------------



 



days’ advance written notice to the other parties hereto. All notices for
delivery outside the United States will be sent by facsimile, or by nationally
recognized courier or overnight service, including Express Mail. Any notice
given hereunder to more than one person will be deemed to have been given, for
purposes of counting time periods hereunder, on the date given to the last party
required to be given such notice.
     7.7 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of the Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the investors in the Offering holding or
having the right to acquire at least a majority of the Securities on a
fully-diluted basis. Any amendment or waiver effected in accordance with this
Section 7.7 will be binding upon the Company, Investor, and their permitted
transferees and assignees. Notwithstanding the foregoing, the Company may, at
any time prior to the Closing, modify the anti-dilution provisions contained in
this Subscription Agreement and the Warrants to comply with Nasdaq Rule 4350
without first providing notice or obtaining prior consent of Investor.
     7.8 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provisions will be excluded from
this Agreement to the extent unenforceable and the balance of such provisions,
and of this Agreement, will be interpreted as if such provision or part and
hereof were so excluded and will be enforceable in accordance with its terms.
     7.9 Expenses. The Company and Investor will bear its own costs and expenses
incurred on its behalf with respect to the Agreement and the transactions
contemplated hereby, including fees of legal counsel.
     7.10 Representation. Investor has been represented by its own separate
legal counsel in their review and negotiation of this Agreement and the
Warrants. For reasons of administrative convenience only, Investor and its
counsel have the option to communicate with the Company through Littman Krooks
LLP, who is serving as counsel to the Placement Agent only.
[Remainder of page left intentionally blank]

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
INVESTOR

                          Shares
Subscribed:                                                            (Print
Name of Individual or Entity)   Share Purchase
Price:                                                      Aggregate Purchase
Price (Subscription
Amount):                                                       
 
               
By:
      By:        
 
 
 
(Signature)      
 
(Signature of Co-Investor)    
 
               
Name:
      Name:        
 
                        (Co-Investor)    
 
               
Title:
               
 
               
 
               
Address:
               
 
               
 
                             
 
                             
 
                             
 
                Social Security No./ Tax ID No.:                               
 
 
                COMPANY            
 
                ARTES MEDICAL, INC.   Shares
Issued:                                                                 
 
                        Warrants
Issued:                                             
By:
               
 
               
 
               
Name:
               
 
               
 
               
Title:
               
 
               
 
               
Address:
               
 
  5870 Pacific Center Boulevard,            
 
  San Diego, California 92121            

 